DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 03/19/2020.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 12-13, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita Kazou (JP 2000214388), hereinafter Kazou.
Regarding claim 1, Kazou discloses, in figures 1-3, an image display device (stereomicroscope) (paragraph 0011) comprising:  an optical unit (11, objective lens) that has a focal point on an incident side of light at a position where an image of an object (10, object) is set, and that is configured to form an exit pupil (see annotated figure 1 below); and an optical element (18, optical system) configured to reflect or pass light emitted from the optical unit and relay the exit pupil to a position having a conjugate relationship to the exit pupil (paragraph 0011).
                           
    PNG
    media_image1.png
    323
    186
    media_image1.png
    Greyscale

Regarding claim 2, Kazou discloses, in figures 1-3, an image display device (stereomicroscope) (paragraph 0011), wherein light emitted from the optical unit is afocal (paragraph 0011 discloses an objective lens 11 that receives a light beam from the observed object 10 and converts it into an afocal light beam).
Regarding claim 3, Kazou discloses, in figures 1-3, an image display device (stereomicroscope) (paragraph 0011), wherein light emitted from the optical unit is parallel light  (figure 1 shows that the light is parallel).
Regarding claim 4, Kazou discloses, in figures 1-3, an image display device (stereomicroscope) (paragraph 0011), wherein the optical unit (11, objective lens) forms the exit pupil for use by a left eye of an observer and the exit pupil for use by a right eye of the observer (see annotated figure 1 above).
Regarding claim 5, Kazou discloses, in figures 1-3, an image display device (stereomicroscope) (paragraph 0011), wherein the optical element (18, optical system) is a common member for the left eye and for the right eye (paragraph 0011 discloses a binocular tube optical system 18 for guiding the light beam guided to the observation optical path 15 to both eyes of the observer 17).
Regarding claim 7, Kazou discloses, in figures 1-3, an image display device (stereomicroscope) (paragraph 0011), wherein:  the optical element (18, optical system) is disposed at a position distanced away from an observer (figure 1); and the exit pupil is relayed to an observation position between the optical element (18, optical system) and the observer (figure 1).
Regarding claim 8, Kazou discloses, in figures 1-3, an image display device (stereomicroscope) (paragraph 0011), wherein: the optical unit (11, objective lens) forms the exit pupil at a position at or beyond a lens nearest to the optical element (18, optical system) (see annotated figure 1 above).
Regarding claim 9, Kazou discloses, in figures 1-3, an image display device (stereomicroscope) (paragraph 0011), wherein:  the optical unit forms the exit pupil at a position at or beyond an outermost surface on an exit side of the light (paragraph 0011).
Regarding claim 10, Kazou discloses, in figures 1-3, an image display device (stereomicroscope) (paragraph 0011), wherein:  the image includes a left-eye image and a right-eye image (paragraph 0011).
Regarding claim 12, Kazou discloses, in figures 1-3, an image display device (stereomicroscope) (paragraph 0011), wherein the optical element includes a light control panel configured by a plurality of stacked-layer sections having a plurality of reflection surfaces stacked as layers such that the plurality of reflection surfaces mutually intersect (paragraph 0011 discloses an objective lens 11 that receives a light beam from the observed object 10 and converts it into an afocal light beam, and a variable power lens 12 that receives the light beam from the objective lens 11 and changes the magnification of the light beam).
Regarding claim 13, Kazou discloses, in figures 1-3, an image display device (stereomicroscope) (paragraph 0011), wherein the optical element includes a light control panel configured by a plurality of intersecting reflection surfaces as a unit optical system, with a plurality of the unit optical systems arrayed in directions of a flat plane intersecting the plurality of reflection surfaces (paragraph 0011 discloses an objective lens 11 that receives a light beam from the observed object 10 and converts it into an afocal light beam, and a variable power lens 12 that receives the light beam from the objective lens 11 and changes the magnification of the light beam). 
Regarding claim 17, Kazou discloses, in figures 1-3, an image display device (stereomicroscope) (paragraph 0011), wherein the optical unit is formed including a plurality of optical units such that optical axes of the plurality of optical units are parallel (paragraph 0011).
Regarding claim 18, Kazou discloses, in figures 1-3, an image display device (stereomicroscope) (paragraph 0011), wherein the plurality of optical units are formed separated by a distance corresponding to a separation between two eyes of an observer observing an image formed by light reflected by the optical element (paragraph 0011 and figure 1).
Regarding claim 19, Kazou discloses, in figures 1-3, an image display device (stereomicroscope) (paragraph 0011), comprising:  an imaging section (14, image projection optical system) to image an object (10, object) (paragraph 0011); and the image display device (13, image display unit) of claim 1.
Regarding claim 20, Kazou discloses, in figures 1-3, an image display device (stereomicroscope) (paragraph 0011), wherein the imaging section (14, image projection optical system) and the image display device (13, image display unit) are independent of each other (paragraph 0011).


Allowable Subject Matter
Claims 6, 11, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 6, 11, and 14-16, wherein the claimed invention comprises, in claim 6, wherein the optical element forms a first eye point with a conjugate relationship to an eye point on a light exit side of the optical unit, and forms a second eye point further to a progression direction side of the light than a position of the first eye point; in claim 11, wherein:  the optical unit includes a first surface onto which light is incident formed by a first refraction surface having a convex face on an incident side of the light, and includes a last surface from which the light is emitted formed by a second refraction surface having a convex face toward an exit side of the light; in claim 14, wherein the optical element includes a drive section to perform at least one of oscillation or rotation in a predetermined direction with respect to the light control panel while the light control panel maintains an emission angle of reflected light; in claim 15, wherein the optical unit forms a focal length not greater than 100 mm so as to satisfy the following conditional equation: f<(D/2)/ sin θ wherein f is the focal length, D is a size of the image, and 0 is a light illumination half angle of view of light with respect to an optical axis; in claim 16, wherein the optical unit forms a focal length of not less than 25 mm so as to satisfy the following conditional equation: f> S/tanR wherein f is the focal length, S is a size of pixels configuring the image, and R is an eye resolving power, as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872